DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 06/29/2021, claims 54 and 58 have been amended. Currently, claims 1-2, 8, 10-11, 14, 19, 22-23, 27-28, 34, 36-37, 40, 45, 48-49, and 54-62, 64 and 66-67 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54-56, 58-60 and 66-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayar et al. (US 20040070565 A1). 

identifying from the captured images one or more reflection-inducing zones located within the scene facing the display device; (Figs. 1 and 4, para 61-65, 133-134. Step 106)
receiving predefined properties of one or more light-generating objects located within the scene; matching one or more of the reflection-inducing zones to corresponding one or more of light-generating objects, (Figs. 1, 4 and 19, para 61-68, 102, 109, 133-134. Step 408-412.)
the predefined properties being measured and stored prior to the capturing the one or more images of the scene facing the display device; (Figs. 1 and 4, para 61-69, 133-134. Step 402-404.  Please note that the properties of the lights sources are stored as the brightness and direction of the lights sources are detected and calculated which means they are stored in order to carry out the compensation.  Please note that in order 
determining specular reflection effect on the display device caused by the reflection-inducing zones and based on the predefined properties of the corresponding light- generating objects; (Figs. 1 and 4, para 61-67, 133-134. Step -404)
and adjusting a target image to be displayed on the display device based on the determined specular reflection effect. (Figs. 1 and 4, para 61-67, 133-134. Step 4)


Regarding claim 55, Nayar already teaches the method of claim 54, 
And Nayar further teaches wherein the predefined properties of the light- generating objects comprise one or more of location, predefined luminance values, and size of each light-generating object. (Figs. 1, 2 and 4, para 61-68, 133-134. Step 408-412)

Regarding claim 56, Nayar already teaches the method of claim 55, 
And Nayar further teaches further comprising determining a distance of one or more reflection-inducing zones from the display device based on the predefined properties of the light-generating objects. (Figs. 1, 2 and 4, para 61-68, 133-134. Step 408-412)

	Regarding claim 58, please refer to rejection for claim 54 as Nayar already teaches various components of the device. (Para 152)

	Regarding claim 59, please refer to rejection for claim 55.

	Regarding claim 60, please refer to rejection for claim 56.

Regarding claim 66, Nayar already teaches the method of claim 54, 		and Nayar further teaches wherein the locations of the one or more light generating objects having predefined properties are fixed relative to the display device. (para 61-68. The objects are fixed as the object locations are its other properties are calculated. The light sources are fixed for the intention of the detection and calculation however short)

	Regarding claim 67, please refer to rejection for claim 66.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 57 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US 20040070565 A1), further in view of Jia et al. (US 20160054175 A1)
Regarding claim 57, Nayar already teaches the method of claim 54, 
However Nayar does not teach wherein the light-generating objects are objects of a cabin of an automobile and where the display device is located at a fixed position inside the cabin of the automobile.
However Jia teaches display adjustment for a display used in a car. (Para 27)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nayar with Jia to teach wherein the light-generating objects are objects of a cabin of an automobile and where the display device is located at a fixed position inside the cabin of the automobile in order to improve 

	Regarding claim 61 please refer to rejection for claim 57.

Allowable Subject Matter
Claims 1-2, 8, 10-11, 14, 19, 22-23, 27-28, 34, 36-37, 40, 45, 48-49, 62 and 64 are allowed.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
	On page 17, applicant alleged that “However, paragraph 62 of Nayar et al. specifies that the “information from the detector is used to generate information regarding the characteristics of the incident light rays”. In other words, the detector(s) of Nayar et al. are first used to the detect the light, and then that detected light is used to generate information regarding the characteristics of the incident light, such as brightness and direction. Notably, in FIG. 4 of Nayar et al. step 106 (“Use info from detector(s)/imager(s) to generate info regarding approximate characteristics of incident light rays”) occurs after step 104 (“Detect incident light rays coming from environmental light source(s) using detectors imager(s)”).


Examiner finds the argument not persuasive. In this case, as explained in the rejection for claim 54, and as shown in figures. 1 and 4, and paragraphs 61-69, 133-134. Step 402-404, that the properties of the lights sources are stored as the brightness and direction of the lights sources are detected and calculated which means they are stored in order to carry out the compensation.  Please note that in order to detect the light sources, various information regarding the light sources would need to stored and measured prior in order for the detection to happen.
	On pages 17-18, applicant alleged that “Applicant further notes that paragraphs 133-134 of Nayar et al. are cited as being relevant to claims 54 and 58. Paragraph 133 of Nayar et al. states: “It is to be noted that the portion of the procedure which comprises steps 302, 304, 306, 308, 310, 312, 314 and 316 can be used as a one-time calibration procedure, or optionally can be repeated in real time as the displayed image is updated and/or changed.” These steps of Figure 3, which are the steps that differ 
A camera or other imager is used to receive and detect light signals coming from the display region (step 306). Each light signal coming from the display region corresponds to a particular portion (e.g., pixel) of the displayed image. The imager determines the brightness and/or color of the light signals coming from the display region (step 308). [Emphasis added]
It is readily apparent that Figure 3 of Nayar et al, and therefore, also paragraph 133 of Nayar et al., that this cited section of Nayar et al. pertains to a process that uses detection of light signals coming from the display region.
By contrast, amended claims 54 and 58 is limited to “capturing one or more images of a scene facing the display device” and “identifying from the captured images one or more reflection-inducing zones located within the scene facing the display device”. Whereas Figure 3 and paragraphs 131, 133-134 of Nayar et al. describe detecting lights coming from the display, amended claims 54 and 58 recite capturing a “scene facing the display device”. Accordingly, these passages of Nayar et al. pertain to a method that is different, or even opposite to, the subject-matter of amended claims 54 and 58. Therefore, these passages are not relevant to the amended claims 54 and 58.
In view of the above, Applicant respectfully submits that amended claims 54 and 58, and all claims depending therefrom, are new and non-obvious over Nayar et al., Jia et al. or any combination thereof.”
Examiner finds the argument not persuasive. In this case, as shown in figures. 1 and 4, and paragraphs 61-69, 133-134. Step 402-404 that clearly shows capturing of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/           Primary Examiner, Art Unit 2626